Citation Nr: 0521007	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran had recognized service from September 1946 to 
February 1949.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied the benefits on appeal.

The Board of Veterans' Appeals (Board) remanded the issue of 
entitlement to service connection for the cause of the 
veteran's death in June 2004.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to nonservice-connected death 
pension is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran died in June 1979.  The death certificate 
shows that the immediate cause of his death was a 
cerebrovascular accident secondary to severe hypertension 
with an underlying cause of cardio-respiratory arrest.

3.  At the time of his death, the veteran was not service 
connected for any disability.

4.  There is no competent medical evidence which has been 
submitted or identified to demonstrate that the veteran's 
death was related to service or that a cerebrovascular 
accident or hypertension were manifested to a compensable 
degree within one year following the veteran's discharge from 
service.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2001 letter, 
the RO notified the appellant of the information and evidence 
needed to substantiate and complete her claim, and of what 
part of that evidence was to be provided by her and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The October 2001 
letter also contained language in effect advising the veteran 
to submit or identify any evidence that he believed would 
help the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Throughout the course of this longstanding appeal, the 
appellant has been repeatedly advised of the evidence of 
record and the applicable rating criteria.  She has continued 
to submit or identify additional evidence in support of her 
appeal and that evidence was duly considered by the AMC/RO.  
Indeed, in the January 2005 Supplemental Statement of the 
Case, the AMC/RO indicated that it had again reviewed the 
veteran's claims folder in its entirety.  Thus, the Board 
finds that the appellant received the same benefit of the 
RO's full consideration of all the evidence of record, as she 
would have received had she received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran.

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  The VA has been unable to obtain service 
records, including medical, disciplinary and performance 
records, which are presumed lost in the 1973 National 
Personnel Records Center (NPRC) fire.  In cases such as 
these, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In 
this case, the RO obtained all available relevant post-
service VA and private medical records identified by the 
appellant.  38 U.S.C.A. §5103A(c) (West 2002); 38 C.F.R. 
§3.159(c)(2), (3) (2004).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the appellant 
nor her representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including hypertensive cardiovascular disease, 
when manifested to a compensable degree within the initial 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order for service connection for the cause of the 
veteran's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal (primary) cause of death when 
such disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant merely contends that her 
husband's death in June 1979 was related in some way to his 
service with the New Philippine Scouts from September 1946 to 
February 1949.

With regard to the verification of the decedent's service, 
the Board notes that the veteran's service has been verified 
on several occasions as dating from September 11, 1946, to 
February 11, 1949.  The separation documents submitted by the 
appellant also reflect these dates and specify that the 
veteran served with the Philippine Scouts.  Pursuant to 
38 C.F.R. §§ 3.40(b) (2004) all enlistments with the 
Philippine Scouts between October 6, 1945, and June 30, 1947, 
is included for dependency and indemnity compensation. 

The veteran was not service connected for any disability at 
the time of his death.  The service medical records are 
presumed to have been burned in the 1973 fire at the NPRC.  

As noted, the veteran died in June 1979.  The death 
certificate shows the immediate cause of his death was 
cerebro-vascular accident with an antecedent cause of severe 
hypertension and an underlying cause of cardio-respiratory 
arrest.  A statement from M.B.M., a physician who treated the 
veteran, notes that the veteran was diagnosed as having 
hemorrhagic fever and anemia severe in May 1978.

Upon careful review of the evidence of record, the Board 
finds that there is no competent evidence that establishes a 
nexus between the causes of the veteran's death and service, 
to include that hypertension or cardiovascular disease was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  In fact, the first 
showing of any diagnosis of a disease or disorder is in 1978, 
almost 30 years subsequent to service.  Such does not provide 
a nexus between the cause of the veteran's death and service.

The Board does not doubt the appellant's sincere belief that 
the veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case, the appellant 
has not been shown to have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to show the existence of an 
injury, disease, or disorder during the veteran's service, or 
provide a nexus between any in-service injury or disease and 
the conditions that caused or contributed to the cause of 
death of the veteran.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.


REMAND

Review of the veteran's claims folder shows that the 
appellant was denied entitlement to a nonservice-connected 
death pension in the July 2002 rating decision.  She was 
notified of the denial in an August 2002 letter.  In January 
2003, the RO noted the previous denial of pension benefits.  
The appellant filed a statement in February 2003 notice of 
disagreement.  Although it is difficult to decipher the 
intent of the appellant in that February 2003 statement, 
because she specifically references the January 2003 letter, 
that dealt only with nonservice-connected death pension 
benefits, the Board finds that this was a notice of 
disagreement with the denial of nonservice-connected death 
pension benefits.  As a statement of the case addressing this 
matter has not yet been issued, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the 
case to the appellant and her 
representative addressing the issue of 
entitlement to nonservice-connected death 
pension benefits.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
appellant must be advised of the time 
limit in which she may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2004).  
This issue should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


